DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to submission filed 22 March 2022 for application 16/176,903. Claims 1, 10, and 19 are amended. Currently claims 1-20 are pending and have been examined.
	
Response to Arguments
	
Applicant’s arguments, see pages 9 and 10, filed 22 March 2022, with respect to the limitations as recited in independent claim 1 (and similarly in independent claims 10 and 19) have been considered but are moot because the new ground of rejection (citing new reference Nair et al (Massively Parallel Methods for Deep Reinforcement Learning, 2015) for teaching the limitations) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
	
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “copy engine configured to…” in claim 16, “cores configured to…” in claims 10 and 19, and “training cores are further configured to…” in claims  17 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al (Massively Parallel Methods for Deep Reinforcement Learning, 2015).

Regarding claim 1
Nair teaches: A method for training a prediction artificial neural network, the method comprising: applying, by one or more inference cores, state information for a first time step to a prediction artificial neural network having weights stored in a prediction network weight memory ([Page 5, Algorithm 1 Distributed DQN Algorithm] Initialise the training network for the action-value function Q(s; a; ) with weights. Initialise the start state to s1. Note: Also see Figure 2. Q network in the Actor corresponds to the prediction artificial neural network. Actor server has its own processors corresponding to the inference cores. Actor server also has its own memory corresponding to the prediction network weight memory),;
selecting an action from a set of actions based on output of the applying ([Page 3, Column 2, Section 3.3, Last Paragraph] Finally, actions are selected at each time-step t by an -greedy behavior with respect to the current Q-network Q(s; a; )); 
storing training information into a replay memory, the training information including the selected action and information output from the environment ([Page 3, Column 2, Section 3.3], Paragraph 1] At each time-step t during an agent’s interaction with the environment it stores the experience tuple et =(st; at; rt; st+1) into a replay memory Dt = {e1; :::; et}. Note: Also see Figure 2); 
adjusting, by one or more training cores, weights of the prediction artificial neural network stored in the prediction network weight memory based on application of the training information to the prediction artificial neural network and to a target artificial neural network having weights stored in a target network weight memory, ([Page 3, Section 3.3, Paragraph 2] Second, DQN maintains two separate Q-networks Q(s; a; ) and Q(s; a; 􀀀) with current parameters and old parameters 􀀀 respectively. The current parameters  may be updated many times per time-step, and are copied into the old parameters 􀀀 after N iterations. At every update iteration i the current parameters are updated so as to minimise the mean-squared Bellman error with respect to old parameters 􀀀, by optimizing the following loss function (DQN Loss), [Page 3, Section 3.3, Paragraph 3] Specifically, is adjusted. Note: See Algorithm 1. Also see Figure 2 where Target Q network corresponds to the target artificial neural network. Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Q network in the Actor corresponds to the prediction artificial neural network. Actor server also has its own memory corresponding to the prediction network weight memory), respectively, wherein the target network weight memory is separate from the prediction network weight memory (Note: See Figure 2.  Learner server has its own memory corresponding to the target network weight memory. Actor server also has its own memory corresponding to the prediction network weight memory), and wherein the target network weight memory is coupled to the one or more training cores and not to the inference cores, and the target network weight memory is not directly accessible by the one or more inference cores (Note: See Figure 2.  Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Actor server has its own processors corresponding to the inference cores). 


Regarding claim 2
Nair teaches: The method of claim 1, wherein adjusting the weights of the prediction artificial neural network includes: sampling, by one or more training cores, one or more tuples from the replay memory, where each tuple includes a state sj, an action aj, a reward for the action rj, and a subsequent state sj+i. ([Page 4, Column 1, Last Paragraph] For each learner update k, a minibatch of experience tuples e = (s, a, r, s') is sampled from either a local or global experience replay memory D (see above)). 

Regarding claim 3
Nair teaches: The method of claim 2, wherein adjusting the weights of the prediction artificial neural network further includes: applying, by the one or more training cores, state sj+i to a target artificial neural network having weights stored in a target network weight memory and obtaining a highest action score output from the target artificial neural network ([Page 3, Column 1, Paragraph 2] The action-value function Q(s; a) is the expected return after observing state st and taking an action under a policy , Q(s; a) = E [Rtjst = s; at = a; ], and the optimal action-value function is the maximum possible value that can be achieved by any policy, Q(s; a) = argmax Q(s; a). [Page 5, Column 1, Alogrithm 1] Execute the action in the environment and observe the reward rt and the next state st+1. Note: Maximum possible value corresponds to highest action score. Also, note in algorithm 1 the 'for loop' from t=1 to T).

Regarding claim 4
Nair teaches: The method of claim 3, wherein adjusting the weights of the prediction artificial neural network further includes: applying, by the one or more training cores, state sj to the prediction artificial neural network to obtain an action score for action aj ([Page 3, Column 1, Paragraph 2] The action-value function Q(s; a) is the expected return after observing state st and taking an action under a policy , Q(s; a) = E [Rtjst = s; at = a; ].  [Page 5, Column 1, Alogrithm 1] Initialise the training network for the action-value function Q(s; a; ) with weights  and target network Q(s; a; 􀀀) with weights 􀀀 = . Note: Action value corresponds to action score).

Regarding claim 5
Nair teaches: The method of claim 4, wherein adjusting the weights of the prediction artificial neural network further includes: determining, by the one or more training cores, a loss function based on the highest action score output by the target artificial neural network for state sj+i, the action score for action aj output by the prediction artificial neural network, and a reward score rj ([Page 5, Column 1, Alogrithm 1] With probability  take a random action at or else at = argmax a Q(s; a; ). Calculate the loss Lt = (yt 􀀀 Q(si; ai; )2). Note: Also, see Figure 2. DQN Loss corresponds to loss function).

Regarding claim 6 
Nair teaches: The method of claim 5, wherein adjusting the weights of the prediction artificial neural network further includes: performing, by the one or more training cores, a gradient descent operation on the loss function with respect to the weights of the prediction artificial neural network ([Page 3, Column 2, Section 3.3, Paragraph 3] For each sample (or minibatch), the current parameters are updated by a stochastic gradient descent algorithm. Specifically, is adjusted in the direction of the sample gradient gi of the loss with respect to ,).

Regarding claim 7
Nair teaches: The method of claim 1, further comprising: periodically updating the weights of the target artificial neural network via a copy engine by copying the weights of the prediction artificial neural network into the target artificial neural network memory ([Page 3, section 3.2] Note: Figure 1 shows "copy every N updates". [Page 4, Figure 4] Note: Figure 4 shows "sync every global N steps" corresponding to copying).

Regarding claim 8
Nair teaches: The method of claim 1, further comprising: repeating the applying, selecting, storing, and adjusting steps for each step of an episode of training ([Page 5, Column 1, Alogrithm 1]  for episode = 1 to M do … for t=1 to T Note: Shows repeating steps for each step t of episodes 1 ot M).

Regarding claim 9
Nair teaches: The method of claim 8, further comprising: performing multiple episodes of training to train the prediction artificial neural network ([Page 5, Column 1, Alogrithm 1] for episode = 1 to M (corresponds to multiple episodes)).

Regarding claim 10
Nair teaches: A machine learning device for training a prediction artificial neural network, the machine learning device comprising: a set of memories including a replay memory, a prediction network weight memory, and a target network weight memory (Note: See Figure 2 that shows replay memory. Actor server also has its own memory corresponding to the prediction network weight memory. Learner server has its own memory corresponding to the target network weight memory); 
one or more inference cores configured to apply state information for a first time step to a prediction artificial neural network having weights stored in the prediction network weight memory ([Page 5, Algorithm 1 Distributed DQN Algorithm] Initialise the training network for the action-value function Q(s; a; ) with weights. Initialise the start state to s1. Note: Also see Figure 2. Q network in the Actor corresponds to the prediction artificial neural network. Actor server has its own processors corresponding to the inference cores. Actor server also has its own memory corresponding to the prediction network weight memory); 
an action selection processor, comprising one of the one or more inference cores or a processor other than the one or more inference cores, configured to select an action from a set of actions based on output of the applying ([Page 3, Column 2, Section 3.3, Last Paragraph] Finally, actions are selected at each time-step t by an -greedy behavior with respect to the current Q-network Q(s; a; )); 
a tuple storing processor, comprising one of the one or more inference cores or a processor other than the one or more inference cores, configured to store training information into the replay memory, the training information including the selected action and information output from the environment ([Page 3, Column 2, Section 3.3], Paragraph 1] At each time-step t during an agent’s interaction with the environment it stores the experience tuple et =(st; at; rt; st+1) into a replay memory Dt = {e1; :::; et}. Note: Also see Figure 2); 
and one or more training cores configured to adjust weights of the prediction artificial neural network stored in the prediction network weight memory based on application of the training information to the prediction artificial neural network and to a target artificial neural network having weights stored in the target network weight memory ([Page 3, Section 3.3, Paragraph 2] Second, DQN maintains two separate Q-networks Q(s; a; ) and Q(s; a; 􀀀) with current parameters and old parameters 􀀀 respectively. The current parameters  may be updated many times per time-step, and are copied into the old parameters 􀀀 after N iterations. At every update iteration i the current parameters are updated so as to minimise the mean-squared Bellman error with respect to old parameters 􀀀, by optimizing the following loss function (DQN Loss), [Page 3, Section 3.3, Paragraph 3] Specifically, is adjusted. Note: See Algorithm 1. Also see Figure 2 where Target Q network corresponds to the target artificial neural network. Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Q network in the Actor corresponds to the prediction artificial neural network. Actor server also has its own memory corresponding to the prediction network weight memory), respectively, wherein the target network weight memory is separate from the prediction network weight memory (Note: See Figure 2.  Learner server has its own memory corresponding to the target network weight memory. Actor server also has its own memory corresponding to the prediction network weight memory), and wherein the target network weight memory is coupled to the one or more training cores and not to the inference cores, and the target network weight memory is not directly accessible by the one or more inference cores (Note: See Figure 2.  Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Actor server has its own processors corresponding to the inference cores).

Regarding claim 11
Nair teaches: The machine learning device of claim 10, wherein adjusting the weights of the prediction artificial neural network includes: sampling, by one or more training cores, one or more tuples from the replay memory, where each tuple includes a state sj, an action aj, a reward for the action rj, and a subsequent state sj+i ([Page 4, Column 1, Last Paragraph] For each learner update k, a minibatch of experience tuples e = (s, a, r, s') is sampled from either a local or global experience replay memory D (see above)).

Regarding claim 12
Nair teaches: The machine learning device of claim 11, wherein adjusting the weights of the prediction artificial neural network further includes: applying, by the one or more training cores, state sj+i to a target artificial neural network having weights stored in a target network weight memory and obtaining a highest action score output from the target artificial neural network ([Page 3, Column 1, Paragraph 2] The action-value function Q(s; a) is the expected return after observing state st and taking an action under a policy , Q(s; a) = E [Rtjst = s; at = a; ], and the optimal action-value function is the maximum possible value that can be achieved by any policy, Q(s; a) = argmax Q(s; a). [Page 5, Column 1, Alogrithm 1] Execute the action in the environment and observe the reward rt and the next state st+1. Note: Maximum possible value corresponds to highest action score. Also, note in algorithm 1 the 'for loop' from t=1 to T).

Regarding claim 13
Nair teaches: The machine learning device of claim 12, wherein adjusting the weights of the prediction artificial neural network further includes: applying, by the one or more training cores, state sj to the prediction artificial neural network to obtain an action score for action aj ([Page 3, Column 1, Paragraph 2] The action-value function Q(s; a) is the expected return after observing state st and taking an action under a policy , Q(s; a) = E [Rtjst = s; at = a; ].  [Page 5, Column 1, Alogrithm 1] Initialise the training network for the action-value function Q(s; a; ) with weights  and target network Q(s; a; 􀀀) with weights 􀀀 = . Note: Action value corresponds to action score).
Regarding claim 14
Nair teaches: The machine learning device of claim 13, wherein adjusting the weights of the prediction artificial neural network further includes: determining, by the one or more training cores, a loss function based on the highest action score output by the target artificial neural network for state sj+i, the action score for action aj output by the prediction artificial neural network, and a reward score rj ([Page 5, Column 1, Alogrithm 1] With probability  take a random action at or else at = argmax a Q(s; a; ). Calculate the loss Lt = (yt 􀀀 Q(si; ai; )2). Note: Also, see Figure 2. DQN Loss corresponds to loss function).

Regarding claim 15
Nair teaches: The machine learning device of claim 14, wherein adjusting the weights of the prediction artificial neural network further includes: performing, by the one or more training cores, a gradient descent operation on the loss function with respect to the weights of the prediction artificial neural network ([Page 3, Column 2, Section 3.3, Paragraph 3] For each sample (or minibatch), the current parameters are updated by a stochastic gradient descent algorithm. Specifically, is adjusted in the direction of the sample gradient gi of the loss with respect to ).

Regarding claim 16
Nair teaches: The machine learning device of claim 10, further comprising: a copy engine configured to periodically update the weights of the target artificial neural network by copying the weights of the prediction artificial neural network into the target artificial neural network memory ([Page 3, section 3.2] Note: Figure 1 shows "copy every N updates". [Page 4, Figure 4] Note: Figure 4 shows "sync every global N steps" corresponding to copying).

Regarding claim 17
Nair teaches: The machine learning device of claim 10, wherein the one or more inference cores, the action selection processor, the tuple storing processor, and the one or more training cores are further configured to: repeat the applying, selecting, storing, and adjusting for each step of an episode of training ([Page 5, Column 1, Alogrithm 1]  for episode = 1 to M do … for t=1 to T Note: Shows repeating steps for each step t of episodes 1 to M).

Regarding claim 18
Nair teaches: The machine learning device of claim 17, wherein the one or more inference cores, the action selection processor, the tuple storing processor, and the one or more training cores are further configured to: performing multiple episodes of training to train the prediction artificial neural network ([Page 5, Column 1, Alogrithm 1] for episode = 1 to M (corresponds to multiple episodes)).

Regarding claim 19
Nair teaches: A computing device for training a prediction artificial neural network, the computing device comprising: a central processor configured to interface with an environment by applying actions to the environment and observing states and rewards output by the environment ([Page 4] Figure 2.[Page 6, Column 2, Section 6, Paragraph 1] We first compared Gorila DQN agents trained for up to 6 days to single GPU DQN agents trained for 12-14 days. Note: GPU corresponds to cetral processor); 
and a machine learning device for training the prediction artificial neural network, the machine learning device comprising: a set of memories including a replay memory, a prediction network weight memory, and a target network weight memory (Note: See Figure 2 that shows replay memory. Actor server also has its own memory corresponding to the prediction network weight memory. Learner server has its own memory corresponding to the target network weight memory); 
one or more inference cores configured to apply state information for a first time step to a prediction artificial neural network having weights stored in the prediction network weight memory ([Page 5, Algorithm 1 Distributed DQN Algorithm] Initialise the training network for the action-value function Q(s; a; ) with weights. Initialise the start state to s1. Note: Also see Figure 2. Q network in the Actor corresponds to the prediction artificial neural network. Actor server has its own processors corresponding to the inference cores. Actor server also has its own memory corresponding to the prediction network weight memory); 
an action selection processor, comprising one of the one or more inference cores, configured to select an action from a set of actions based on output of the applying ([Page 3, Column 2, Section 3.3, Last Paragraph] Finally, actions are selected at each time-step t by an -greedy behavior with respect to the current Q-network Q(s; a; )); 
a tuple storing processor, comprising one of the one or more inference cores, configured to store training information into the replay memory, the training information including the selected action and information output from the environment ([Page 3, Column 2, Section 3.3], Paragraph 1] At each time-step t during an agent’s interaction with the environment it stores the experience tuple et = (st; at; rt; st+1) into a replay memory Dt = {e1; :::; et}. Note: Also see Figure 2); 
and one or more training cores configured to adjust weights of the prediction artificial neural network stored in the prediction network weight memory based on application of the training information to the prediction artificial neural network and to a target artificial neural network having weights stored in the target network weight memory ([Page 3, Section 3.3, Paragraph 2] Second, DQN maintains two separate Q-networks Q(s; a; ) and Q(s; a; 􀀀) with current parameters and old parameters 􀀀 respectively. The current parameters  may be updated many times per time-step, and are copied into the old parameters 􀀀 after N iterations. At every update iteration i the current parameters are updated so as to minimise the mean-squared Bellman error with respect to old parameters 􀀀, by optimizing the following loss function (DQN Loss), [Page 3, Section 3.3, Paragraph 3] Specifically, is adjusted. Note: See Algorithm 1. Also see Figure 2 where Target Q network corresponds to the target artificial neural network. Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Q network in the Actor corresponds to the prediction artificial neural network. Actor server also has its own memory corresponding to the prediction network weight memory), respectively, wherein the target network weight memory is separate from the prediction network weight memory (Note: See Figure 2.  Learner server has its own memory corresponding to the target network weight memory. Actor server also has its own memory corresponding to the prediction network weight memory), and wherein the target network weight memory is coupled to the one or more training cores and not to the inference cores, and the target network weight memory is not directly accessible by the one or more inference cores (Note: See Figure 2.  Learner server has its own processors corresponding to the training cores and also has its own memory corresponding to the target network weight memory. Actor server has its own processors corresponding to the inference cores).

Regarding claim 20
Nair teaches: The computing device of claim 19, wherein adjusting the weights of the prediction artificial neural network includes: sampling, by one or more training cores, one or more tuples from the replay memory, where each tuple includes a state sj, an action aj, a reward for the action r;, and a subsequent state s;+1 ([Page 4, Column 1, Last Paragraph] For each learner update k, a minibatch of experience tuples e = (s, a, r, s') is sampled from either a local or global experience replay memory D (see above)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Babaeizadeh et al (REINFORCEMENT LEARNING THROUGH ASYNCHRONOUS
ADVANTAGE ACTOR-CRITIC ON A GPU, 2017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128